Exhibit 10.01







SECURITIES EXCHANGE AGREEMENT

Dated as of April 30, 2007

by and among



RNS SOFTWARE, INC.,

a Nevada corporation



LIVIO SUSIN,



REGENA THERAPEUTICS, INC.,

a Delaware corporation




and




THE SHAREHOLDERS OF REGENA THERAPEUTICS, INC.





--------------------------------------------------------------------------------

SECURITIES EXCHANGE AGREEMENT

SECURITIES EXCHANGE AGREEMENT (the "Agreement"), dated as of April 30, 2007, by
and among REGENA THERAPEUTICS, INC., a Delaware corporation ("Regena"), RNS
SOFTWARE, INC., a Nevada corporation ("RNS"), the individuals whose names appear
on the signature pages hereto identified as shareholders of Regena (the "Regena
Shareholders"), and Livio Susin (the “RNS Redeemed Shareholder”). Certain
capitalized terms used in this Agreement are defined in Section 10.3 hereof.

W I T N E S S E T H:

WHEREAS, there are currently Five Million Three Hundred Twenty Thousand Three
Hundred Nineteen (5,320,319) outstanding shares of common stock of Regena
(“Regena Common Stock”) and Seven Million (7,000,000) outstanding shares of
preferred stock of Regena reserved for issuance upon conversion of certain
Notes, and after execution of this Agreement, Regena plans to undertake a
private placement of up to Eight Million (8,000,000) additional shares of
preferred stock (the currently issued preferred stock and preferred stock issued
as part of such private placement being the “Regena Preferred Stock,” and
together with Regena Common Stock, the "Regena Stock"), of which all of the
currently outstanding shares of Regena Stock are beneficially owned and/or
controlled by the Regena Shareholders.

WHEREAS, the parties to this Agreement desire to undertake certain transactions,
including (i) the redemption by RNS of a mutually agreed number of shares of RNS
common stock from the RNS Redeemed Shareholder in exchange for the assumption of
all liabilities and assets of RNS and delivery of a demand promissory note in
the principal amount of $175,000 cash from RNS, in each case pursuant to the
Redemption Agreement set forth as Exhibit A hereto (the “Redemption Agreement”),
(ii) the acquisition by RNS of all the Regena Common Stock, which it will
acquire in exchange for the issuance of shares of RNS common stock, par value
$0.0001 (“RNS Common Stock”), for each outstanding share of Regena Common Stock
in accordance with Section 1.2(a) below, (iii) the acquisition by RNS of all the
Regena Preferred Stock, which it will acquire in exchange for the issuance of
shares of RNS preferred stock, par value $0.0001  (“RNS Preferred Stock”), for
each outstanding share of Regena Preferred Stock in accordance with Section
1.2(a) below, and (iv) the exchange of all outstanding options and warrants in
respect of Regena Common Stock for options and warrants in respect of RNS Common
Stock, with comparable terms consistent with the exchange ratio contemplated by
clause (ii) above (the transactions contemplated by clauses (ii),(iii) and (iv)
above being the "Exchange");

WHEREAS, the parties to this Agreement intend that this Agreement and the
Exchange shall constitute a plan of reorganization within the meaning of Section
368(a) (1)(B) of the Internal Revenue Code of 1986, as amended, and/or any other
"tax free" exemptions thereunder that may be available for the Exchange; and





2




--------------------------------------------------------------------------------

WHEREAS, the Boards of Directors of RNS and Regena have determined that it is
desirable to effect such a plan of reorganization and the other transactions
contemplated by this Agreement, and recommend the same to the respective
stockholders of Regena and RNS.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
parties hereto agree as follows:

ARTICLE 1. THE EXCHANGE TRANSACTION AND REDEMPTION

1.1

The Exchange Transaction.

Subject to the terms and conditions of this Agreement, at the Closing described
in Section 2.1 below, (i) RNS shall cause to be issued to the holders of Regena
Common Stock the number of duly authorized and newly issued shares of RNS Common
Stock issuable to such holders of Regena Common Stock pursuant to the ratio
described in Section 1.2 below, (ii) RNS shall cause to be issued to the holders
of Regena Preferred Stock the number of duly authorized and newly issued shares
of RNS Preferred Stock issuable to such holders of Regena Preferred Stock
pursuant to the ratio described in Section 1.2 below, (iii) the holders of
Regena Stock receiving shares of RNS Common Stock or RNS Preferred Stock, as the
case may be, shall deliver to RNS certificates evidencing the applicable shares
of Regena Stock, together with duly executed stock powers to effectuate the
transfer, (iv) RNS shall cause options and warrants with respect to RNS Common
Stock to be issued to the holders of outstanding options and warrants with
respect to Regena Common Stock, such RNS options and warrants to have comparable
terms consistent with the exchange ratio set forth in Section 1.2 below, and (v)
the holders of options and warrants in respect of Regena Common Stock shall
deliver to RNS evidence of such options and warrants, which options and warrants
shall be cancelled by RNS.

1.2

Exchange Ratio.

(a)

At the Closing, to effectuate the Exchange, RNS shall issue shares of RNS Common
Stock for each outstanding share of Regena Common Stock, so that after such
exchange, the ownership of RNS shall be as set forth on Exhibit 1.2(a).

(b)

No fractional shares of RNS Stock will be issued to any shareholder entitled to
receive said shares. Accordingly, Regena Shareholders who would otherwise be
entitled to receive fractional shares of RNS Stock will instead receive a full
share.

1.3

Redemption.

Immediately before the Closing, and subject to the terms and agreements set
forth herein, the transactions contemplated by the Redemption Agreement shall be
consummated.  





3




--------------------------------------------------------------------------------

1.4

Directors and Officers.

Upon Closing, the directors and officers of RNS shall become those persons
specified in Exhibit B, and each such person shall hold office until his or her
respective successor is duly elected or appointed and qualified.

ARTICLE 2. CLOSING

2.1

Closing.

Subject to satisfaction of the conditions set forth in this Agreement, Closing
of the transaction contemplated by this Agreement shall take place on or before
July 31, 2007, at the offices of McCarter & English, LLP, Four Gateway Center,
100 Mulberry Street, Newark, New Jersey, 07102, or at such other time or place
upon which the respective Boards of Directors of RNS and Regena may agree in
writing (the date of Closing being the “Closing Date”).  

2.2

Conditions to Closing.

(a)

Conditions to Each Party's Obligation to Effect the Exchange.  The respective
obligation of each party to effect the Exchange is subject to the satisfaction
or written waiver of the following conditions:

(1)

No Injunctions or Restraints. No statute, rule, regulation, temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Exchange shall be in effect; provided,
however, that the party invoking this condition shall use its best efforts to
have any such temporary restraining order, injunction, order, restraint or
prohibition vacated.

(2)

Governmental and Regulatory Consents. All material filings required to be made
prior to the Closing with, and all material consents, approvals, permits and
authorizations required to be obtained prior to the Closing from, Governmental
Entities, in connection with the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby by Regena and RNS will
have been made or obtained (as the case may be).

(3)

Audited Financial Statements.  Each of RNS and Regena shall have received the
respective audited financial statements of the other as prepared in accordance
with GAAP and Regulation S-X as promulgated by the Securities and Exchange
Commission.

(4)

Redemption Agreement.  The transactions contemplated by the Redemption Agreement
shall have been consummated.





4




--------------------------------------------------------------------------------

(b)

Conditions to Obligations of Regena and the Regena Shareholders.  The
obligations of Regena and the Regena Shareholders to effect the Exchange are
further subject to the satisfaction or written waiver on or prior to the Closing
of the following conditions:

(1)

Representations and Warranties. The representations and warranties of RNS set
forth in Article V that are qualified as to materiality or Material Adverse
Effect shall be true and correct and the representations and warranties of RNS
set forth in Article V that are not so qualified shall be true and correct in
all material respects, in each case as of the Closing, except to the extent such
representations and warranties speak as of an earlier date. In addition, all
such representations and warranties shall be true and correct as of the Closing,
except to the extent such representation or warranty speaks of an earlier date
(without regard to any qualifications for materiality or Material Adverse
Effect) except to the extent that any such failure to be true and correct (other
than any such failure the effect of which is immaterial) individually and in the
aggregate with all such other failures would not have a Material Adverse Effect,
and Regena and the Regena Shareholders shall have received a certificate signed
on behalf of RNS by the chief executive officer of RNS to the effect set forth
in this paragraph.

(2)

Performance of Obligations of RNS and the RNS Redeemed Shareholder. RNS and the
RNS Redeemed Shareholder shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing.  RNS shall have obtained approval of this Agreement, the Exchange
and the transactions contemplated thereby, and [the number of shareholders of
RNS as specified by Regena] shall have joined to this Agreement in a manner
satisfactory to Regena, and no RNS Redeemed Shareholder shall have filed an
action or made a claim or demand, or threatened the same, including, without
limitation, any claim of dissenter’s rights, in connection with this Agreement,
the Exchange or transactions contemplated hereby.

(3)

Successful Private Placement.  Prior to the Closing, Regena shall have completed
a private offering of its Series B Preferred Stock, upon terms and conditions
satisfactory to Regena, wherein it shall receive and have available funds of at
least $5,000,000.  

(4)

Shareholder Approval.  Regena shall have obtained such shareholder approval of
the Exchange and Redemption and the other transactions contemplated hereby as is
required under its governing documents and applicable law.  





5




--------------------------------------------------------------------------------

(5)

RNS’ Authorization of RNS Preferred Stock and Reverse Stock Split.  RNS shall
provide evidence satisfactory to Regena that RNS and its shareholders have in a
form satisfactory to Regena (i) authorized an appropriate amount of RNS Common
Stock and at least 25,000,000 shares of RNS Preferred Stock to be utilized in
the Exchange, (ii) authorized and approved a reverse stock split resulting in
the ownership structure set forth on Exhibit 1.2(a), and (iii) changed the name
of RNS to a name selected by Regena.

(6)

Legal Opinion.  Counsel to RNS shall have delivered to Regena and the Regena
Shareholders an opinion in form and substance acceptable to Regena and the
Regena Shareholders.

(7)

Books and Records of RNS.  At the Closing, RNS shall have delivered to Regena
all of the books and records of RNS, including cancelled stock certificates
evidencing the Redemption.

(8)

Board Representation. At the Closing and pursuant to a written consent to action
of the Board of Directors of RNS, the Board of Directors (a) shall appoint the
persons on Exhibit B as member(s) of the Board of Directors, and (b) all
existing officers shall resign as officers of RNS.

(9)

Current Report and Registration Statement.  Promptly after the Closing, RNS
shall file with the Securities and Exchange Commission (i) a Current Report on
Form 8-K to report the transaction contemplated hereunder and (ii) a
registration statement to register those shares issued to those stockholders of
Regena who participated in Regena's private offering of securities deemed
consummated on the Closing Date, in each case, complying in all material
respects with the requirements of the federal securities laws.  

(10)

Listing Status.  Continued listing of the securities of RNS on the NASD Over The
Counter Bulletin Board.





6




--------------------------------------------------------------------------------

(c)

Conditions to Obligations of RNS.   The obligation of RNS to effect the Exchange
is further subject to the satisfaction or written waiver on or prior to Closing
of the following conditions:

(1)

Representations and Warranties. The representations and warranties of Regena set
forth in Article IV and the Regena Shareholders set forth in Article III that
are qualified as to materiality or Material Adverse Effect shall be true and
correct and the representations and warranties of Regena set forth in Article IV
and the Regena Shareholders set forth in Article III that are not so qualified
shall be true and correct in all material respects, in each case as of the
Closing. In addition, all such representations and warranties shall be true and
correct as of the Closing, except to the extent such representation or warranty
speaks of an earlier date (without regard to any qualifications for materiality
or Material Adverse Effect) except to the extent that any such failure to be
true and correct (other than any such failure the effect of which is immaterial)
individually and in the aggregate with all such other failures would not have a
Material Adverse Effect, and RNS shall have received a certificate signed on
behalf of Regena by the president of Regena to the effect set forth in this
paragraph.

(2)

Performance of Obligations of Regena and the Regena Shareholders. Regena and the
Regena Shareholders shall have performed in all material respects all
obligations required to be performed by them under this Agreement at or prior to
the Closing.

(3)

Approval by RNS Redeemed Shareholder.  RNS shall have obtained such shareholder
approval of the Exchange and Redemption and the other transactions contemplated
hereby as is required under its governing documents and applicable law.

(4)

Legal Opinion.  Counsel to Regena shall have delivered to RNS and the RNS
Redeemed Shareholder an opinion in form and substance acceptable to RNS and the
RNS Redeemed Shareholder.

(5)

Registration Rights Agreement.  The RNS Redeemed Shareholder shall have the
opportunity to enter into a registration rights agreement in a form approved by
the placement agent in the Series B round.





7




--------------------------------------------------------------------------------

ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF REGENA SHAREHOLDERS

Each Regena Shareholder hereby represents and warrants to RNS as follows (it
being acknowledged that RNS is entering into this Agreement in material reliance
upon each of the following representations and warranties, and that the truth
and accuracy of each, as evidenced by their signature set forth on the signature
page, constitutes a condition precedent to the obligations of RNS hereunder), as
of the date hereof, and as of the Closing Date:

3.1

Ownership of Stock.

Each Regena Shareholder is the lawful owner of his or her Regena Stock to be
transferred to RNS free and clear of all preemptive or similar rights, Liens,
and the delivery to RNS of the Regena Stock pursuant to the provisions of this
Agreement will transfer to RNS valid title thereto, free and clear of all Liens.
To the Knowledge of each Regena Shareholder, the Regena Stock to be exchanged
herein has been duly authorized and validly issued and is fully paid and
nonassessable.

3.2

Authority to Execute and Perform Agreement; No Breach.

Each Regena Shareholder has the full legal right and power and all authority and
approval required to enter into, execute and deliver this Agreement, and to
sell, assign, transfer and convey the Regena Stock and to perform fully his
respective obligations hereunder. This Agreement has been duly executed and
delivered by each Regena Shareholder and, assuming due execution and delivery
by, and enforceability against RNS and the RNS Redeemed Shareholder, constitutes
the valid and binding obligation of each Regena Shareholder enforceable in
accordance with its terms, subject to the qualifications that enforcement of the
rights and remedies created hereby is subject to (a) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general application affecting the rights and remedies of creditors, and (b)
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law). No approval or consent of, or
filing with, any Governmental Entity, and no approval or consent of, or filing,
with any other Person is required to be obtained by the Regena Shareholders or
in connection with the execution and delivery by the Regena Shareholders of this
Agreement and consummation and performance by them of the transactions
contemplated hereby.

The execution, delivery and performance of this Agreement by each Regena
Shareholder and the consummation of the transactions contemplated hereby in
accordance with the terms and conditions hereof by each Regena Shareholder will
not:

(a)

violate, conflict with or result in the breach of any of the terms of, or
constitute (or with notice or lapse of time or both would constitute) a default
under, any contract, lease, agreement or other instrument or obligation to which
a Regena Shareholder is a party or by or to which any of the properties and
assets of any of the Regena Shareholders may be bound or subject;

(b)

violate any order, judgment, injunction, award or decree of any court,
arbitrator, governmental or regulatory body, by which a Regena Shareholder or
the securities, assets, properties or business of any of them is bound; or





8




--------------------------------------------------------------------------------

(c)

violate any statute, law or regulation to which any Regena Shareholder is
subject.

3.3

Securities Matters.

The Regena Shareholders hereby represent, warrant and covenant to RNS, as
follows:

(a)

The Regena Shareholders have been advised that the RNS Stock has not been
registered under the Securities Act, or any state securities act in reliance on
exemptions therefrom.

(b)

The RNS Stock is being acquired solely for each Regena Shareholder's own
account, for investment and is not being acquired with a view to or for the
resale, distribution, subdivision or fractionalization thereof.

(c)

The Regena Shareholders have no present plans to enter into any such contract,
undertaking, agreement or arrangement and the Regena Shareholders further
understand that the RNS Stock may only be resold pursuant to a registration
statement under the Securities Act, or pursuant to some other available
exemption.

(d)

The Regena Shareholders agree that the certificate or certificates representing
the RNS Stock will be inscribed with substantially the following legend:

The securities represented by this certificate have not been registered under
the Securities Act of 1933. The securities have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for these securities under the Securities Act of 1933 or
an opinion of counsel that registration is not required under said Act.

(e)

The Regena Shareholders acknowledge that an investment in RNS is subject to a
high degree of risk.





9




--------------------------------------------------------------------------------

ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF REGENA

Regena hereby represents and warrants to RNS as follows (it being acknowledged
that RNS is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each, as evidenced by the execution of this Agreement by a duly authorized
officer of Regena, constitutes a condition precedent to the obligations of the
RNS hereunder), as of the date hereof, and as of the Closing Date:

4.1

Organization, Standing and Corporate Power.

Regena is duly organized, validly existing and in good standing under the laws
of the state of Delaware, and has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business substantially
as now conducted, except where the failure to do so would not have, individually
or in the aggregate, a Regena Material Adverse Effect. For purposes of this
Agreement, the term "Regena Material Adverse Effect" means any Material Adverse
Effect with respect to Regena or any change of effect that adversely, or is
reasonably expected to adversely, affect the ability of Regena to consummate the
transactions contemplated by this Agreement in any material respect or
materially impair or delay Regena's ability to perform its obligations
hereunder.





10




--------------------------------------------------------------------------------

4.2

Authority; Noncontravention.

Regena has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement. The
execution, delivery and performance by Regena of this Agreement and the
consummation of the transactions contemplated hereby by Regena have been duly
authorized by all necessary corporate action on the part of Regena. This
Agreement has been duly executed and delivered by Regena and, assuming this
Agreement constitutes the valid and binding agreement of RNS, constitutes a
valid and binding obligation of Regena, enforceable against Regena in accordance
with its terms, subject to (a) applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other laws of general application
affecting the rights and remedies of creditors, and (b) general principles of
equity (regardless of whether such enforcement is considered in a proceeding in
equity or at law). The execution and delivery of this Agreement do not, and the
consummation of the transactions contemplated by this Agreement and compliance
with the provisions of this Agreement, will not (x) conflict with any provisions
of the charter or other organizational or governing documents of Regena, (y)
subject to the governmental filings and other matters referred to in the
following sentence, conflict with, result in a breach of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
first refusal, termination, cancellation or acceleration of any obligation
(including to pay any sum of money) or loss of a material benefit under, or
require the consent of any Person under, any indenture, or other material
agreement, Permit, concession, ground lease or similar instrument or undertaking
to which Regena is a party or by which Regena or any of its assets are bound or
affected, result in the creation or imposition of a Lien against any material
asset of Regena, which singly or in the aggregate would have a Regena Material
Adverse Effect, or (z) subject to the governmental filings and other matters
referred to in the following sentence, contravene any law, rule or regulation,
or any order, writ, judgment, injunction, decree, determination or award binding
on or applicable to Regena and currently in effect, which, in the case of
clauses (y) and (z) above, singly or in the aggregate, would have a Regena
Material Adverse Effect. No consent, approval or authorization of, or
declaration or filing with, or notice to, any Governmental Entity or any third
party which has not been received or made is required by or with respect to
Regena in connection with the execution and delivery of this Agreement by Regena
or the consummation by Regena of the transactions contemplated hereby, except
for consents, approvals, authorizations, declarations, filings and notices that,
if not obtained or made, will not, individually or in the aggregate, result in a
Regena Material Adverse Effect.

4.3

Financial Statements.

The financial statements of Regena have been audited by the accounting firm of
McGladrey & Pullen, LLP, or other nationally recognized certified public
accounting firm, for the periods indicated in conformity with Generally Accepted
Accounting Principles ("GAAP").





11




--------------------------------------------------------------------------------

4.4

Capital Structure.

The capital structure of Regena is as set forth on Exhibit 4.4. All outstanding
shares Regena Stock will have been duly authorized and validly issued, and will
be fully paid and nonassessable and not subject to preemptive or similar rights.
Other than as set forth on Exhibit 4.4, no bonds, debentures, notes or other
indebtedness of Regena having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
the Regena Shareholders may vote are issued or outstanding.

Except for this Agreement, and except as set forth on Schedule 4.4, Regena does
not have and, at or after Closing will not have, any outstanding option,
warrant, call, subscription or other right, agreement or commitment which either
(a) obligates Regena to issue, sell or transfer, repurchase, redeem or otherwise
acquire or vote any shares of the capital stock of Regena, or (b) restricts the
voting, disposition or transfer of shares of capital stock of Regena. There are
no outstanding stock appreciation rights or similar derivative securities or
rights of Regena.

4.5

Subsidiaries.

Other than as provided on Schedule 4.5, Regena  does not own, directly or
indirectly, any of the capital stock of any other corporation or any equity,
profit sharing,  participation or other interest in any corporation,
partnership, joint venture or other entity.

4.6

Intellectual Property.

Schedule 4.6 lists the trademarks, trade names, service marks, patents,
copyrights used by Regena and any applications with respect thereto. Regena does
not have any Knowledge of any claim that, or inquiry as to whether, any product,
activity or operation of Regena infringes upon or involves, or has resulted in
the infringement of, any trademarks, trade names, service marks, patents,
copyrights or other proprietary rights of any other Person, corporation or other
entity; and no proceedings have been instituted, are pending or are threatened
with respect thereto.





12




--------------------------------------------------------------------------------

4.7

Absence of Certain Changes or Events; No Undisclosed Material Liabilities.

(a)

Regena has conducted its business only in the ordinary course, and, except as
set forth on Schedule 4.7, there has not been (i) any change, destruction,
damage, loss or event which has had or could reasonably be expected to have,
individually or in the aggregate a Regena Material Adverse Effect; (ii) any
declaration, setting aside or payment of any dividend or other distribution in
respect of shares of Regena's capital stock, or any repurchase, redemption or
other acquisition by Regena of any shares of Regena Stock; (iii) any increase in
the rate or terms of compensation payable or to become payable by Regena to its
directors, officers or key employees; (iv) any entry into, or increase in the
rate or terms of, any bonus, insurance, severance, pension or other employee or
retiree benefit plan, payment or arrangement made to, for or with any such
directors, officers or employees; (v) any entry into any agreement, commitment
or transaction by Regena, or waiver, termination, amendment or modification to
any agreement, commitment or transaction, which is material to Regena, taken as
a whole; (vi) any material labor dispute involving the employees of Regena;
(vii) any change by Regena in accounting methods, principles or practices except
as required or permitted by GAAP; (viii) any write-off or write-down of, or any
determination to write-off or write-down, any asset of Regena or any portion
thereof; (ix) any split, combination or reclassification of any of Regena's
capital stock or issuance or authorization relating to the issuance of any other
securities in respect of, in lieu of or in substitution for shares of Regena's
capital stock; (x) any amendment of any material term of any outstanding
security of Regena; (xi) any loans, advances or capital contributions to or
investments in, any other Person, made by Regena; (xii) any sale or transfer by
Regena of any of its material assets; (xiii) cancellation of any material debts
or claims or waiver of any material rights by Regena; or (xiv) any agreements by
Regena to (a) do any of the things described in the preceding clauses (i)
through (xiii) other than as expressly contemplated or provided for herein or
(b) take, whether in writing or otherwise, any action which would have made any
representation or warranty of Regena in this Agreement untrue or incorrect in
any material respect.

(b)

Regena has no Liabilities, except as set forth in the Financial Statements, the
Disclosure Schedules, or otherwise incurred in the ordinary course of business.

4.8

Books and Records.

The books of account and other financial Records of Regena, all of which have
been made available to RNS, are complete and correct and represent actual, bona
fide transactions and have been maintained in accordance with sound business
practices.





13




--------------------------------------------------------------------------------

4.9

Employees.

Regena does not have any labor disputes with its employees. Except as otherwise
set forth on Schedule 4.9, there are no loans or other obligations payable or
owing by Regena to any stockholder, officer, director or employee of Regena, nor
are there any loans or debts payable or owing by any of such persons to Regena
or any guarantees by Regena of any loan or obligation of any nature to which any
such Person is a party.

4.10

Compliance with Applicable Laws.

Regena has and after giving effect to the transactions contemplated hereby will
have in effect all Permits necessary for it to own, lease or operate its
properties and assets and to carry on its business as now conducted, and to the
Knowledge of Regena there has occurred no default under any such Permit, except
for the lack of Permits and for defaults under Permits which individually or in
the aggregate would not have a Regena Material Adverse Effect. To Regena's
Knowledge, Regena is in compliance with, and has no liability or obligation
under, any applicable statute, law, ordinance, rule, order or regulation of any
Governmental Entity, including any liability or obligation to undertake any
remedial action under Hazardous Substances Laws (as hereinafter defined), except
for instances of non-compliance, liabilities or obligations, which individually
or in the aggregate would not have a Regena Material Adverse Effect.

4.11

Insurance.

Except as disclosed on Schedule 4.11, Regena has no insurance policies in
effect.

4.12

Litigation, etc.

Except as set forth on Schedule 4.12, (a) there is no suit, claim, action or
proceeding (at law or in equity) pending or, to the Knowledge of Regena,
threatened against Regena (including, without  limitation,  any product
liability claims) before any court or governmental or regulatory authority or
body, and (b) Regena is not subject to any outstanding order, writ, judgment,
injunction, order, decree or arbitration order that, in any such case described
in clauses (a) and (b), (i) could reasonably be expected to have, individually
or in the aggregate, a Regena Material Adverse Effect or (ii) involves an
allegation of criminal misconduct or a violation of the Racketeer and Influenced
Corrupt Practices Act. As of the Closing, there are no suits, actions, claims or
proceedings pending or, to Regena's Knowledge, threatened, seeking to prevent,
hinder, modify or challenge the transactions contemplated by this Agreement.

4.13

Contracts.

Schedule 4.13 lists all material contracts, leases, arrangements or commitments
(whether oral or written) of Regena relating to:  (a) the employment of any
Person; (b) collective bargaining with, or any representation of any employees
by, any labor union or association; (c) the acquisition of services, supplies,
equipment or other personal property; (d) the purchase or sale of real property;
(e) distribution, agency or construction; (f) lease of real or personal property
as lessor or lessee or sublessor or sublessee; (g) lending or advancing of
funds; (h) borrowing of funds or receipt of credit; (i) incurring any obligation
or liability; or (j) the sale of personal property.





14




--------------------------------------------------------------------------------

4.14

Real Property.

Except as provided on Schedule 4.14, Regena does not own or lease any real
property.

4.15

Environmental Matters.

Regena’s operation complies with all applicable local and national environmental
laws.

4.16

Solicitation.

None of Regena, or the officers, directors, Affiliates or agents of Regena, or
any other Person acting on behalf of Regena has solicited, directly or
indirectly, any Person to enter into a merger or similar business combination
transaction with Regena by any form of general solicitation, including, without
limitation, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar media or broadcast over television or
radio or any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

4.17

Disclosure.

The representations and warranties and statements of fact made by Regena in this
Agreement are, as applicable, accurate, correct and complete and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements and information contained herein not
false or misleading.

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF RNS

RNS hereby represents and warrants to Regena and the Regena Shareholders as
follows (it being acknowledged that Regena and the Regena Shareholders are
entering into this Agreement in material reliance upon each of the following
representations and warranties, and that the truth and accuracy of each, as
evidenced by the execution of this Agreement by a duly authorized officer of
RNS, constitutes a condition precedent to the obligations of Regena and the
Regena Shareholders hereunder), as of the date hereof, and as of the Closing
Date:

5.1

Organization, Standing and Power.

RNS is duly organized, validly existing and in good standing under the laws of
Nevada and has the requisite corporate power and authority to carry on its
business as now being conducted. RNS is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the nature of its
business or the ownership or leasing of its properties makes such qualification
or licensing necessary, other than in such jurisdictions where the failure to be
so qualified or licensed (individually or in the aggregate) would not have a RNS
Material Adverse Effect. For purposes of this Agreement, the term "RNS Material
Adverse Effect" means any Material Adverse Effect with respect to RNS, taken as
a whole, or any change or effect that adversely, or is reasonably expected to
adversely, affect the ability of RNS to consummate the transactions contemplated
by this Agreement in any material respect or materially impairs or delays RNS’
ability to perform its obligations hereunder. RNS has made available to Regena
complete and correct copies of its charter documents and bylaws.





15




--------------------------------------------------------------------------------

5.2

Capital Structure.

The capital structure of RNS is as set forth on Exhibit 5.2. No shares of common
stock or preferred stock of RNS are held by RNS in its treasury. All outstanding
shares of capital stock of RNS will have been duly authorized and validly
issued, and will be fully paid and nonassessable and not subject to preemptive
or similar rights. No bonds, debentures, notes or other indebtedness of RNS
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which the stockholders of RNS may
vote are issued or outstanding. Except for this Agreement, RNS does not have,
and at or after Closing will not have, any outstanding option, warrant, call,
subscription or other right, agreement or commitment which either (a) obligates
RNS to issue, sell or transfer, repurchase, redeem or otherwise acquire or vote
any shares of the capital stock of RNS, or (b) restricts the voting, disposition
or transfer of shares of capital stock of RNS. There are no outstanding stock
appreciation rights or similar derivative securities or rights of RNS.  On the
Closing Date, all stock transfer or other taxes which are required to be paid in
connection with the sale and transfer of the shares to be issued in the Exchange
hereunder will be, or will have been, fully paid and provided for by RNS.  The
shares to be issue in the Exchange have been duly authorized, and when issued,
exchanged and delivered in accordance with the terms of this Agreement, will be
duly and validly issued and delivered, fully paid and nonassessable and free and
clear of all pledges, liens, encumbrances and restrictions.  No preemptive
rights, or other rights to subscribe for or purchase, or adjust exercise or
conversion prices or make other anti-dilution adjustments, exist with respect to
the issuance or sale of the shares of or issuable by RNS.  





16




--------------------------------------------------------------------------------

5.3

Authority: Noncontravention.

RNS has the requisite corporate power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement. The
execution, delivery and performance of this Agreement by RNS and the
consummation by RNS of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of RNS. This Agreement
has been duly executed and delivered by RNS and, assuming this Agreement
constitutes the valid and binding agreement of Regena and the Regena
Shareholders, constitutes a valid and binding obligation of RNS, enforceable
against RNS in accordance with its terms, subject to (a) applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general application affecting the rights and remedies of creditors, and (b)
general principles of equity (regardless of whether enforceability is considered
in a proceeding at law or in equity). The execution and delivery of this
Agreement do not, and the consummation of the transactions contemplated by this
Agreement and compliance with the provisions hereof, will not, (x) conflict with
any of the provisions of the charter documents or bylaws of RNS, (y) subject to
the governmental filings and other matters referred to in the following
sentence, conflict with, result in a breach of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of first
refusal, termination, cancellation or acceleration of any obligation (including
to pay any sum of money) or loss of a benefit under, or require the consent of
any Person under, any indenture or other agreement, Permit, concession, ground
lease or similar instrument or undertaking to which RNS is a party or by which
RNS or any of its assets are bound or affected, result in the creation or
imposition of a Lien against any material asset of RNS, which, singly or in the
aggregate, would have a RNS Material Adverse Effect, or (z) subject to the
governmental filings and other matters referred to in the following sentence,
contravene any law, rule or regulation, or any order, writ, judgment,
injunction, decree, determination or award binding on RNS currently in effect,
which in the case of clauses (y) and (z) above, singly or in the aggregate,
would have a RNS Material Adverse Effect.  No consent, approval or authorization
of, or declaration or filing with, or notice to, any Governmental Entity,
stockholder or any third party which has not been received or made is required
by or with respect to RNS in connection with the execution and delivery of this
Agreement by RNS or the consummation by RNS of the transactions contemplated
hereby.

5.4

Subsidiaries.

RNS does not own, directly or indirectly, any of the capital stock of any other
corporation or any equity, profit sharing, participation or other interest in
any corporation, partnership, joint venture or other entity.

5.5

Intellectual Property.

RNS does not own or use any trademarks, trade names, service marks, patents,
copyrights or any applications with respect thereto. RNS has no Knowledge of any
claim that, or inquiry as to whether, any product, activity or operation of RNS
infringes upon or involves, or has resulted in the infringement of, any
trademarks, trade names, service marks, patents, copyrights or other proprietary
rights of any other Person, corporation or other entity; and no proceedings have
been instituted, are pending or are threatened with respect thereto.





17




--------------------------------------------------------------------------------

5.6

Absence of Certain Changes or Events; No Undisclosed Material Liabilities.

(a)

The Regena Shareholders have been provided with the audited financial statements
of RNS as of December 31, 2006 and unaudited balance sheet of RNS dated April 1,
2007 (collectively, the "Financial Statements"). Except as otherwise disclosed
in its filings or public record with the Securities and Exchange Commission, RNS
has conducted its business only in the ordinary course, and there has not been
(i) any change, destruction, damage, loss or event which has had or could
reasonably be expected to have, individually or in the aggregate a RNS Material
Adverse Effect; (ii) any declaration, setting aside or payment of any dividend
or other distribution in respect of shares of RNS’ capital stock, or any
repurchase, redemption or other acquisition by RNS of any shares of their
respective capital stock or equity interests, as applicable; (iii) any increase
in the rate or terms of compensation payable or to become payable by RNS to its
directors, officers or key employees; (iv) any entry into, or increase in the
rate or terms of, any bonus, insurance, severance, pension or other employee or
retiree benefit plan, payment or arrangement made to, for or with any such
directors, officers or employees; (v) any entry into any agreement, commitment
or transaction by RNS, or waiver, termination, amendment or modification to any
agreement, commitment or transaction, which is material to RNS taken as a whole;
(vi) any material labor dispute involving the employees of RNS; (vii) any change
by RNS in accounting methods, principles or practices except as required or
permitted by GAAP; (viii) any write-off or write-down of, or any determination
to write-off or write-down, any asset of RNS or any portion thereof; (ix) any
split, combination or reclassification of any of RNS’ capital stock or issuance
or authorization relating to the issuance of any other securities in respect of,
in lieu of or in substitution for shares of RNS’ capital stock; (x) any
amendment of any material term of any outstanding security of RNS; (xi) any
loans, advances or capital contributions to or investments in, any other Person,
made by RNS; (xii) any sale or transfer by RNS of any of the assets of RNS;
(xiii) cancellation of any material debts or claims or waiver of any material
rights by RNS; or (xiv) any agreements by RNS to (a) do any of the things
described in the preceding clauses (i) through (xiii) other than as expressly
contemplated or provided for herein or

(b)

RNS has not taken, whether in writing or otherwise, any action which would have
made any representation or warranty of RNS in this Agreement untrue or incorrect
in any material respect.

(c)

RNS has no Liabilities, except as set forth in the Financial Statements or
otherwise incurred in the ordinary course of business in an amount that does not
exceed $1,000, or as contemplated by this Agreement or the Redemption Agreement.





18




--------------------------------------------------------------------------------

5.7

Books and Records.

The books of account and other financial Records of RNS, all of which have been
made available to Regena, are complete and correct and represent actual, bona
fide transactions and have been maintained in accordance with sound business
practices and the requirements of Section 13(b)(2) of the Exchange Act.

5.8

Employees.

RNS does not have any labor disputes with its employees. Except as otherwise set
forth on Schedule 5.8., there are no loans or other obligations payable or owing
by Regena to any stockholder, officer, director or employee of Regena, nor are
there any loans or debts payable or owing by any of such persons to Regena or
any guarantees by Regena of any loan or obligation of any nature to which any
such Person is a party.

5.9

Employee Benefit Plans.

RNS has no (a) non-qualified  deferred or incentive compensation or retirement
plans or arrangements, (b) qualified retirement plans or arrangements, (c) other
employee compensation, severance or termination pay or welfare benefit plans,
programs or arrangements or (d) any related trusts, insurance contracts or other
funding arrangements maintained, established or contributed to by RNS.

5.10

Compliance with Applicable Laws.

RNS has and after giving effect to the transactions contemplated hereby will
have in effect all Permits necessary for it to own, lease or operate its
properties and assets and to carry on its business as now conducted, and to the
Knowledge of RNS there has occurred no default under any such Permit, except for
the lack of Permits and for defaults under Permits which individually or in the
aggregate would not have a RNS Material Adverse Effect. To RNS’ Knowledge, RNS
is in compliance with, and has no liability or obligation under, any applicable
statute, law, ordinance, rule, order or regulation of any Governmental Entity,
including any liability or obligation to undertake any remedial action under
Hazardous Substances Laws (as hereinafter defined), except for instances of
non-compliance, liabilities or obligations, which individually or in the
aggregate would not have a RNS Material Adverse Effect.

5.11

Insurance.

RNS has no insurance policies in effect.





19




--------------------------------------------------------------------------------

5.12

Litigation, etc.

RNS represents that (a) there is no suit, claim, action or proceeding (at law or
in equity) pending or, to the Knowledge of RNS, threatened against RNS
(including, without limitation, any product liability claims) before any court
or governmental or regulatory authority or body, and (b) RNS is not subject to
any outstanding order, writ, judgment, injunction, order, decree or arbitration
order, including, without limitation, any that involves an allegation of
criminal misconduct or a violation of the Racketeer and Influenced Corrupt
Practices Act. As of the Closing, there are no suits, actions, claims or
proceedings pending or, to RNS’ Knowledge, threatened, seeking to prevent,
hinder, modify or challenge the transactions contemplated by this Agreement.

5.13

Contracts.

Schedule 5.13 lists all material contracts, leases, arrangements or commitments
(whether oral or written) of RNS relating to:  (a) the employment of any Person;
(b) collective bargaining with, or any representation of any employees by, any
labor union or association; (c) the acquisition of services, supplies, equipment
or other personal property; (d) the purchase or sale of real property; (e)
distribution, agency or construction; (f) lease of real or personal property as
lessor or lessee or sublessor or sublessee; (g) lending or advancing of funds;
(h) borrowing of funds or receipt of credit; (i) incurring any obligation or
liability; or (j) the sale of personal property.

5.14

Real Property.

RNS does not own or lease any real property.

5.15

Quotation.

As of the date of this Agreement, and at all times since RNS was first quoted on
the NASD Over-The-Counter Bulletin Board, the RNS Stock is and has been, quoted
on the NASD Over-The-Counter Bulletin Board.  As of the Closing Date, RNS will
comply in all respects with the requirements for continued listing on the NASD
Over-The-Counter Bulletin Board.  RNS has not received any notices or other
communications from the NASD concerning the continued listing of the RNS Stock
and if it receives any such notices between the date of this Agreement and the
Closing Date, it shall notify Regena immediately.





20




--------------------------------------------------------------------------------

5.16

Filings.

RNS has filed all forms, reports and documents required to be filed with the
Securities and Exchange Commission since January 1, 2005 to the extent that the
failure to file such would have a Material Adverse Effect on RNS.  All such
required forms, reports and documents (including those that RNS may file
subsequent to the date hereof) are referred to herein as the “RNS SEC Reports.”
As of their respective dates, the RNS SEC Reports (i) were prepared in
accordance with the requirements of the Securities Act or the Securities
Exchange Act, as the case may be, and the rules and regulations of the
Securities and Exchange Commission thereunder applicable to such RNS SEC
Reports, and (ii) did not at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  The financial statements of RNS included in the RNS SEC
Reports comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Securities and
Exchange Commission with respect thereto, have been prepared (other than the pro
forma financial statements included therein) in accordance with GAAP (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC) and fairly present the financial position
of RNS and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as set forth in the SEC Documents filed and publicly
available prior to the date of this Agreement, and except for liabilities and
obligations incurred in the ordinary course of business since the date of the
most recent balance sheet included in the SEC Documents filed and publicly
available prior to the date of this Agreement and liabilities and obligations
which would not, individually or in the aggregate, have a material adverse
effect on RNS, neither RNS nor any of its subsidiaries has any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
required by GAAP to be set forth on a consolidated balance sheet of RNS and its
consolidated subsidiaries, if any, or in the notes thereto.  Other than as set
forth on Schedule 5.16, no filings are required to be made with the Securities
and Exchange Commission or under the Securities and Exchange Act in connections
with the transactions contemplated by this Agreement.





21




--------------------------------------------------------------------------------

5.17

Environmental Matters.

RNS has not received any written notice from any Governmental Entity that there
exists any violation of any Hazardous Substances Law (as hereinafter defined)
with respect to any properties of RNS.  RNS has no Knowledge (a) of any
Hazardous Substances (as hereinafter defined) present on, under or about any RNS
asset, and to RNS’ Knowledge no discharge, spillage, uncontrolled loss, seepage
or filtration of Hazardous Substances has occurred on, under or about any RNS
asset, (b) that any RNS assets violates, or has at any time violated, any
Hazardous Substance Laws, and (c) that there is a condition on any asset for
which RNS has an obligation to undertake any remedial action pursuant to
Hazardous Substance Laws. For purposes hereof, "Hazardous Substances" means,
without limitation (i) those substances included within definitions of any one
or more of the terms "Hazardous Substance," and "Hazardous Waste," "Toxic
Substance" and "Hazardous Material" in the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. ss. 90,601, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. ss. 6901, et seq., the Toxic Substances
Control Act, 15 U.S.C. ss. 2601, et seq., the Hazardous Materials Transportation
Act, 49 U.S.C. ss. 1801 et seq., the Occupational Safety and Health Act, 29
U.S.C. ss. 651, et seq., (insofar as it relates to employee health and safety in
relation to exposure to Hazardous Substances) and any other local, state,
federal or foreign laws or regulations related to the protection of public
health or the environment (collectively,  "Hazardous Substances Laws"); (ii)
such other substances, materials or wastes as are or become regulated under, or
as are classified as hazardous or toxic under Hazardous Substance Laws; and
(iii) any materials, wastes or substances that can be defined as (v) petroleum
products or wastes; (w) asbestos; (x) polychlorinated biphenyl; (y) flammable or
explosive; or (z) radioactive.

5.18

Anti-takeover Plan: State Takeover Statutes.

RNS does not have in effect any plan, scheme, device or arrangement, commonly or
colloquially  known as a  "poison  pill" or "anti-takeover" plan or any similar
plan, scheme, device or arrangement. The Board of Directors of RNS has approved
this Agreement. No other state takeover statute or similar statute or regulation
applies or purports to apply to the Exchange, this Agreement or any of the
transactions contemplated by this Agreement.

5.19

Solicitation.

None of RNS, its officers, directors, Affiliates or agents, or any other Person
acting on its behalf has solicited, directly or indirectly, any Person to enter
into a merger or similar business combination transaction with RNS by any form
of general solicitation, including, without limitation, any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio or any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.





22




--------------------------------------------------------------------------------

5.20

Disclosure.

The representations and warranties and statements of fact made by RNS in this
Agreement are, as applicable, accurate, correct and complete and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements and information contained herein not
false or misleading.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF THE RNS REDEEMED SHAREHOLDER

The RNS Redeemed Shareholder hereby represents and warrants to Regena and the
Regena Shareholders as follows (it being acknowledged that Regena and the Regena
Shareholders are entering into this Agreement in material reliance upon each of
the following representations and warranties, and that the truth and accuracy of
each, as evidenced by their signature set forth on the signature page,
constitutes a condition precedent to the obligations of Regena and the Regena
Shareholder hereunder), as of the date hereof, and as of the Closing Date:

6.1

Ownership of Stock.

The RNS Redeemed Shareholder is the lawful owner of his RNS Stock to be redeemed
by RNS immediately prior to the Exchange, free and clear of all preemptive or
similar rights or Liens.  To the Knowledge of the RNS Redeemed Shareholder, the
RNS Stock to be redeemed herein has been duly authorized and validly issued and
is fully paid and nonassessable.

6.2

Authority to Execute and Perform Agreement; No Breach.

The RNS Redeemed Shareholder has the full legal right and power and all
authority and approval required to enter into, execute and deliver this
Agreement and, if applicable, the Redemption Agreement, and to sell, assign,
transfer and convey the RNS Stock and to perform fully his respective
obligations hereunder. This Agreement, and, if applicable, the Redemption
Agreement, has been duly executed and delivered by the RNS Redeemed Shareholder
and, assuming due execution and delivery by, and enforceability against Regena
and the Regena Shareholders, constitutes the valid and binding obligation of the
RNS Redeemed Shareholder enforceable in accordance with its terms, subject to
the qualifications that enforcement of the rights and remedies created hereby is
subject to (a) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors, and (b) general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law). No approval or consent of, or filing with, any Governmental Entity,
and no approval or consent of, or filing, with any other Person is required to
be obtained by the RNS Redeemed Shareholder or in connection with the execution
and delivery by the RNS Redeemed Shareholder of this Agreement and consummation
and performance by them of the transactions contemplated hereby.

The execution, delivery and performance of this Agreement and, if applicable,
the Redemption Agreement, by the RNS Redeemed Shareholder and the consummation
of the transactions contemplated hereby in accordance with the terms and
conditions hereof by the RNS Redeemed Shareholder will not:





23




--------------------------------------------------------------------------------

(a)

violate, conflict with or result in the breach of any of the terms of, or
constitute (or with notice or lapse of time or both would constitute) a default
under, any contract, lease, agreement or other instrument or obligation to which
a RNS Redeemed Shareholder is a party or by or to which any of the properties
and assets of the RNS Redeemed Shareholder may be bound or subject;

(b)

violate any order, judgment, injunction, award or decree of any court,
arbitrator, governmental or regulatory body, by which the RNS Redeemed
Shareholder or the securities, assets, properties or business of any of them is
bound; or

(c)

violate any statute, law or regulation to which the RNS Redeemed Shareholder is
subject.

ARTICLE 7. TERMINATION

7.1

This Agreement may be terminated at any time prior to the Closing:

(a)

by mutual written agreement of RNS, Regena, and the holders of each of a
majority of the outstanding RNS Common Stock and the holders of a majority of
each of the outstanding Regena Common Stock and outstanding Regena Preferred
Stock;

(b)

by RNS if there has been a material misrepresentation by Regena or the Regena
Shareholders hereunder, a material breach by Regena or the Regena Shareholders
of any of its warranties or covenants set forth herein or if any of the
conditions specified in Section 2.2(a) or 2.2(c) shall not have been fulfilled
within the time required and shall not have been waived in writing by RNS;

(c)

by Regena if there has been a material misrepresentation by RNS or the RNS
Redeemed Shareholder hereunder, a material breach by RNS or the RNS Redeemed
Shareholder of any of its warranties or covenants set forth herein or if any of
the conditions specified in Section 2.2(a) or 2.2(b) shall not have been
fulfilled within the time required and shall not have been waived in writing by
Regena;

(d)

by RNS or Regena if the Closing shall not have occurred prior to October 31,
2007; provided, that RNS or Regena may terminate this Agreement pursuant to this
subparagraph only if the Closing shall not have occurred on or prior to such
date for a reason other than a failure by such party to satisfy the conditions
to Closing of the other party set forth in Article II.

7.2

If this Agreement is terminated by RNS or Regena as provided above, then no
party shall have any further obligations or liabilities hereunder except for
obligations or liabilities arising from a breach of this Agreement prior to such
termination, obligations or liabilities which survive such termination by their
own terms and Articles 9 and 10.





24




--------------------------------------------------------------------------------

ARTICLE 8. CERTAIN COVENANTS

8.1

Conduct of Business Prior to Closing.  At all times prior to the Closing Date
until termination of this Agreement, except as otherwise contemplated by this
Agreement, except as disclosed on Schedule 8.1, each of RNS and Regena shall:

(a)

operate its business only in the ordinary course and consistent with past
practice;

(b)

without first consulting with the other parties, not terminate, cause the
termination of, amend, renew or extend any material contracts unless in each
case such action is in the best interest of Regena;

(c)

not sell, transfer or otherwise dispose of any of its assets or any interest
therein or agree to do any of the foregoing, except for sales of inventory in
the ordinary course of business;

(d)

not make, change or revoke any tax election or make any agreement or settlement
with any taxing authority;

(e)

not merge or consolidate with or into any other entity or agree to do any of the
foregoing;

(f)

not incur any indebtedness, other than trade payables incurred in the ordinary
course of business of Regena, and not guarantee any indebtedness or other
obligations of any other person;

(g)

not grant or commit itself to grant any salary or wage increases to any of its
employees other than increases which it has committed itself to grant prior to
the date hereof, and not pay bonuses other than in accordance with its normal
practice;

(h)

not make or commit itself to make any capital expenditures, except in the case
of Regena for certain arrangements with the Iowa Department of Economic
Development; and

(i)

not issue or sell any of its capital stock or other securities, not declare or
pay any dividends or other distributions in respect of any of its capital stock
and not agree to do any of the foregoing.

8.2

Best Efforts.  The parties agree to use their reasonable best efforts to take or
cause to be taken and to do or cause to be done all such actions and things as
shall be reasonably necessary or advisable, or as shall be reasonably requested
by the other party, in order to consummate the transactions contemplated hereby
and by the Redemption Agreement.  Without limiting the generality of the
foregoing, the parties agree to take all reasonable actions necessary in order
to obtain any consent or approval of any third party, including without
limitation any governmental entity, which is required in connection with this
Agreement or the other documents related to this Agreement or any of the
transactions contemplated hereby or thereby.





25




--------------------------------------------------------------------------------

8.3

Access to Information.  At all times prior to the Closing Date each party shall
furnish to the other party and its employees, counsel, accountants and other
agents and consultants (a) full access during normal business hours to the
properties, books and records and personnel of such party; and (b) all such
information concerning such party as the other party may reasonably request.  

8.4

RNS will consult with Regena and prepare and file any other filings required
under the Securities Exchange Act, the Securities Act or any other federal or
state securities laws relating to the Exchange and the transactions contemplated
by this Agreement, including without limitation (a) a current report on Form 8-K
announcing the execution of this Agreement and (b) the registration statement
contemplated by Section 2.2(b)(9) hereof (collectively, the “Other Filings”),
and RNS will permit Regena and its counsel with reasonable advance notice in
order to review and comment on any such Other Filings prior to their filing with
the Securities and Exchange Commission.  RNS will notify Regena promptly upon
the receipt of any comments from the Securities and Exchange Commission or its
staff and of any request by the Securities and Exchange Commission or its staff
or any other governmental officials for amendments or supplements to any Other
Filing or for additional information and will supply Regena with copies of all
correspondence between RNS or any of its representatives, on the one hand, and
the Securities and Exchange Commission, or its staff or other government
officials, on the other hand, with respect to the Exchange or any Other Filing.
The Other Filings will comply in all material respects with all applicable
requirements of law and the rules and regulations promulgated thereunder.
Whenever any event occurs which is required to be set forth in an amendment or
supplement to any Other Filing, RNS will promptly inform Regena of such
occurrence and cooperate in filing with the Securities and Exchange Commission
or its staff or any other government officials.  RNS shall use commercially
reasonable efforts to assist Regena in obtaining a new RNS’ ticker symbol that
is acceptable to Regena.

8.5

Delivery of Financial Statements.  Each of RNS and Regena shall deliver
unaudited financial information reasonably requested by the other in order to
facilitate the Exchange and filing of reports required by the Securities and
Exchange Commission.  

ARTICLE 9. INDEMNIFICATION

9.1

Indemnification of Regena and Regena Shareholders.

(a)

RNS shall indemnify, defend and hold harmless the Regena Shareholders, Regena,
and Regena's officers, directors, Affiliates or agents, and any other Person
acting on its behalf (the "Regena Indemnified Parties") against all losses,
claims, damages, costs, expenses (including reasonable attorneys' fees and
expenses), liabilities or judgments or amounts that are paid in settlement with
the approval of the indemnifying party (the "Regena Indemnified Liabilities")
based on, or arising out of, or pertaining to a breach of this Agreement by RNS
or the RNS Redeemed Shareholder, in each case, to the fullest extent permitted
under the laws of the State of Nevada.





26




--------------------------------------------------------------------------------

(b)

The Regena Indemnified Parties shall have the right to conduct the defense of
any action giving rise to a claim for indemnity under this Agreement with
counsel of their own choosing. Regena, the Regena Shareholders and RNS agree
that all rights to indemnification, including provisions relating to advances of
expenses incurred in defense of any action or suit, existing in favor of the
Regena Indemnified Parties with respect to matters occurring through the
Closing, shall survive the Exchange and shall continue in full force and effect
for a period of not less than two years from the Closing; provided, however,
that all rights to indemnification in respect of any Regena Indemnified
Liabilities asserted or made within such period shall continue until the
disposition of such Regena Indemnified Liabilities.

(c)

The provisions of this Section 9.1 are intended to be for the benefit of, and
shall be enforceable by, each Regena Indemnified Party, his or her heirs and his
or her personal representatives and shall be binding upon all successors and
assigns of RNS and Regena.

9.2

Indemnification of RNS.

(a)

Regena shall indemnify, defend and hold harmless RNS and RNS’ officers,
directors, Affiliates or agents, and any other Person acting on its behalf (the
"RNS Indemnified Parties") against all losses, claims, damages, costs, expenses
(including reasonable attorneys' fees and expenses), liabilities or judgments or
amounts that are paid in settlement with the approval of the indemnifying party
(the "RNS Indemnified Liabilities") based on, or arising out of, or pertaining
to a breach of this Agreement by Regena or the Regena Shareholders, in each
case, to the fullest extent permitted under the laws of the State of Nevada.

(b)

The RNS Indemnified Parties shall have the right to conduct the defense of any
action giving rise to a claim for indemnity under this Agreement with counsel of
their own choosing. Regena, the Regena Shareholders and RNS agree that all
rights to indemnification, including provisions relating to advances of expenses
incurred in defense of any action or suit, existing in favor of the RNS
Indemnified Parties with respect to matters occurring through the Closing, shall
survive the Exchange and shall continue in full force and effect for a period of
not less than two years from the Closing; provided, however, that all rights to
indemnification in respect of any RNS Indemnified Liabilities asserted or made
within such period shall continue until the disposition of such RNS Indemnified
Liabilities.

(c)

The provisions of this Section 9.2 are intended to be for the benefit of, and
shall be enforceable by, each RNS Indemnified Party, his or her heirs and his or
her personal representatives and shall be binding upon all successors and
assigns of RNS and Regena.





27




--------------------------------------------------------------------------------

ARTICLE 10. GENERAL PROVISIONS

10.1

Survival of Representations and Warranties.

Except as otherwise contemplated herein, the representations and warranties in
this Agreement and in any instrument delivered pursuant to this Agreement shall
survive the Closing for a period of two years from Closing.

10.2

Fees and Expenses.

Regena shall pay its expenses incident to preparing for, entering into and
carrying out this Agreement and the consummation of the transactions
contemplated hereby and the RNS Redeemed Shareholder shall pay the expenses of
RNS incident to preparing for, entering into and carrying out this Agreement and
the consummation of the transactions contemplated hereby.  The RNS Redeemed
Shareholder shall promptly reimburse RNS for any expenses related to this
Agreement or the Exchange paid by RNS.

10.3

Definitions.

For purposes of this Agreement, and except as otherwise defined in this
Agreement:

(a)

"Affiliate" of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person.

(b)

"Governmental Entity" means any domestic or foreign governmental agency or
regulatory authority.

(c)

"Knowledge" means actual knowledge. In order for an individual to have Knowledge
of a fact or matter, the individual must be actually aware of that fact or
matter. A Person (other than an individual) will be deemed to have Knowledge of
a particular fact or matter if any individual who is serving, or who has at any
time served, as a director, officer, partner, executor or trustee of that Person
(or in any similar capacity) has, or at any time had, Knowledge of that fact or
matter.

(d)

"Liens" means, collectively, all material pledges, claims, liens, charges,
mortgages,  conditional  sale or  title  retention  agreements, hypothecations,
collateral assignments, security interests, easements and other encumbrances of
any kind or nature whatsoever.

(e)

"Material Adverse Effect" with respect to any Person means an event that has had
or would reasonably be expected to have a material adverse effect on the
business, financial condition or results of operations of such Person and its
subsidiaries taken as a whole.





28




--------------------------------------------------------------------------------

(f)

"Permits" means federal, state, local and foreign governmental approvals,
authorizations, certificates, filings, franchises, licenses, notices, permits an
rights.

(g)

"Person" means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity.

(h)

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

(i)

"Securities Act" means the Securities Act of 1933, as amended.

(j)

"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.

10.4

Usage.

In this Agreement, unless a clear contrary intention appears:

(a)

the singular number includes the plural number and vice versa.

(b)

reference to any Person includes such Person's successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually.

(c)

reference to any gender includes each other gender or, in the case of an entity,
the neuter.

(d)

reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof, and shall be deemed to refer as well to all
addenda, exhibits and schedules.

(e)

reference to a Section or Schedule, such reference shall be to a Section of, or
a Schedule to, this Agreement unless otherwise indicated.

(f)

reference to any law means such law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder and reference to any section or other
provision of any law means that provision of such law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision.

(g)

the table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.





29




--------------------------------------------------------------------------------

(h)

"hereunder", "hereof", "hereto" and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision thereof.

(i)

"including" (and with correlative  meaning  "include") means including without
limiting the generality of any description preceding such term.

(j)

"or" is used in the inclusive sense of “and/or.”

(k)

with respect to the determination of any period of time, "from" means "from and
including" and "to" means "to but excluding."

10.5

Notices.

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing and shall be deemed given if delivered personally
or sent by overnight courier (providing proof of delivery) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

(a)

if to RNS prior to the Closing to:

RNS Software, Inc.
Cletha A. Walstrand
Cletha A. Walstrand, PC
1322 Pachua
Ivins, Utah 84788

(b)

if to Regena and to RNS after the Closing to:

Regena Therapeutics, Inc.
2116 Financial Center
Des Moines, Iowa 50309

(c)

if to the Regena Shareholders or any shareholder of RNS, to the address set
forth under their names on the signature pages hereto.

10.6

Counterparts.

This Agreement may be executed in two or more counterparts.

10.7

Entire Agreement; Third-Party Beneficiaries.

This Agreement constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement. This Agreement is not intended
to confer upon any Person other than the parties hereto and the third party
beneficiaries referred to in the following sentence, any rights or remedies. The
parties hereto expressly intend the provisions of Sections 7.1 and 7.2 to confer
a benefit upon and be enforceable by, as third party beneficiaries of this
Agreement, the third Persons referred to in, or intended to be benefited by,
such provisions.





30




--------------------------------------------------------------------------------

10.8

Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEVADA REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

10.9

Assignment.

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the parties without the prior written consent of the other
parties, and any such assignment that is not consented to shall be null and
void. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of, and be enforceable by, the parties and their respective
successors and assigns.

10.10

Enforcement.

The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court of the United States located in the State of Nevada, this
being in addition to any other remedy to which they are entitled at law or in
equity.

10.11

Severability.

Whenever possible, each provision or portion of any provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law but if any provision or portion of any provision of this Agreement is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party, such invalidity, illegality or unenforceability will not
affect any other provision or portion of any provision in such jurisdiction, and
this Agreement will be reformed, construed and enforced in such jurisdiction as
if such invalid, illegal or unenforceable provision or portion of any provision
had never been contained herein.





31




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, RNS, the RNS Redeemed Shareholder, Regena and the Regena
Shareholders have executed this Agreement to be effective as of the date and
year first written above.

RNS SOFTWARE, INC.

By: /s/ Livio Susin                                          




REGENA THERAPEUTICS, INC.

By: /s/                                                            




RNS REDEEMED SHAREHOLDER

/s/ Livio Susin                                                

Name:

Livio Susin

2189 West 2nd Avenue, Suite 11

Vancover, BC V6K 1H7

REGENA SHAREHOLDERS

/s/ Kurt A. Heiar                                           

Name:

Kurt A. Heiar

3661 Danielle Court NE

North Liberty, Iowa 52317







REGENACORP, INC.
      by

/s/ Frank A. Wingrove                                 

Name:

Frank A. Wingrove

Title:

President

2501 N. Loop Drive

Ames, Iowa 50010








32


